Citation Nr: 1539905	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-15 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for basal cell carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from November 1950 to September 1954, and in the Marine Corps from August 1960 to June 1978, at which point he retired based on over 20 years of service.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in May 2015.  This matter was originally on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

In March 2015, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  

In May 2014, the Board referred the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic pulmonary disability; entitlement to service connection for squamous cell carcinoma; entitlement to service connection for asbestosis; and entitlement to a TDIU to the Agency of Original Jurisdiction (AOJ) for appropriate action.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Service connection for basal cell carcinoma was established in an April 2004 rating decision, and a noncompensable (0 percent) disability rating was assigned.  Service connection for scars of the left chin, trunk, and right upper extremity as related to service-connected basal cell carcinoma was established in an August 2006 rating decision.  

In March 2009, VA received the Veteran's claim for increased evaluations of all service-connected disabilities.  In July 2010, VA denied, inter alia, an increased evaluation for scars of the left chin, trunk, and right upper extremity as well as for basal cell carcinoma.  In May 2015, the Board also denied increased evaluations for scars of the left chin, trunk, and right upper extremity and remanded the claim for a compensable evaluation for basal cell carcinoma for additional development, specifically to obtain private medical records identified by the Veteran at his March 2015 Travel Board hearing.  

In September 2015, the Veteran submitted additional evidence to the Board consisting of private medical records of Dr. Schmieder as well as Skin Diseases Disability Benefits Questionnaire completed by Dr. Schmieder.  Dr. Schmieder noted that the Veteran had numerous squamous cell carcinomas, basal cell carcinomas and basosquamous carcinomas since May 2006.  Dr. Schmieder noted that starting in May 2006 and continuing including surgery on April 28, 2015, the Veteran had had over 53 "MOHS" surgeries for skin cancer as well as 127 superficial radiation therapy treatments.  Dr. Schmieder noted that the multiple surgeries on the face, scalp, and ears had resulted in extensive scarring.  He noted that the Veteran had malignant skin neoplasms and that he had ongoing surgery and radiation therapy as needed.  Dr. Schmieder noted that there was extensive scarring on the face and that it was painful.  Private treatment records indicate that most of the MOHS surgeries were for squamous cell carcinoma, for which service connection has not clearly been established.  The Veteran, however, did undergo MOHS surgeries for basosquamous cell carcinoma on the right posterior top of the scalp in April 2012 and on the left mid jawline in April 2015.

As such, the Board finds that an increase in his service-connected basal cell carcinoma has occurred, and the case should be remanded for a VA examination to assess its current severity.     

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA examination by a dermatologist.  The dermatologist is to be provided access to Virtual VA and VBMS and must specify in the report that Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating skin disabilities, the dermatologist is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his basal cell carcinoma disability, to include scar residuals.  A complete rationale for any opinions expressed must be provided. 

2.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


